Case 2:20-cv-05070-SVW-KS Document 6 Filed 07/29/20 Page 1 of 6 Page ID #:103
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES – GENERAL

Case No.        CV 20-5070-SVW (KS)                                                     Date: July 29, 2020
Title         Antoine Denell Jordan v. M. Atchley




Present: The Honorable:            Karen L. Stevenson, United States Magistrate Judge


                     Gay Roberson                                                   N/A
                     Deputy Clerk                                         Court Reporter / Recorder

          Attorneys Present for Plaintiffs:                          Attorneys Present for Defendants:

Proceedings: (IN CHAMBERS) ORDER TO SHOW CAUSE RE: TIMELINESS

I.       Introduction

        On June 8, 2020, Petitioner, a California state prisoner proceeding pro se, filed a Petition
for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254 (the “Petition”). (Dkt. No. 1.) Petitioner
is challenging an August 14, 2012 conviction on the following charges: three counts of failure by
a convicted sex offender to register multiple residences (Cal. Penal Code (“Penal Code”) §
290.0103); two counts of failure by a convicted sex offender to file a change of address (Penal
Code § 290.013(a)(4)); and three counts of failure by a convicted sex offender to provide accurate
registration information (Penal Code § 290.015(a)(5)). People v. Jordan, No. B249279, 2014 Cal.
App. Unpub. LEXIS 8578, at *6-7 (Dec. 3, 2014); see also Criminal Case Summary, Events, Case
No. BA391352, https://www.lacourt.org/CriminalCaseSummary/UI/index.aspx (last visited Jul.
29, 2020).1

        The Petition pleads seven grounds for relief: (1) the state court erred by denying
Petitioner’s claim that he was illegally charged of felony offenses and by illegally sentencing
Petitioner to a felony sentence, and trial and appellate counsel were ineffective for failing to raise
this issue (“Ground One”); (2) the state erred by denying Petitioner’s claim that Proposition 36

1
         Federal courts may take judicial notice of relevant state court records in federal habeas proceedings. See
Smith v. Duncan, 297 F.3d 809, 815 (9th Cir. 2001), overruled on other grounds by Pace v. DiGuglielmo, 544 U.S.
408, 418 (2005); Williams v. Jacquez, No. CV 09-2703 DSF (DTB). 2010 WL 1329585, at *2 (C.D. Cal. Feb. 22,
2010) (taking judicial notice in § 2254 habeas case of California state court appellate records); see also Ewing v.
Superior Court of California, 90 F. Supp. 3d 1067, 1070 (S.D. Cal. 2015) (taking judicial notice, in a civil rights case,
of documents filed in the plaintiff’s state court criminal case, including the opinion of the Court of Appeal, because
they are not subject to reasonable dispute and are capable of accurate and ready determination by resort to sources
whose accuracy cannot reasonably be questioned pursuant to Rule 201(b)(2) of the Federal Rules of Evidence).


CV-90 (03/15)                                  Civil Minutes – General                                       Page 1 of 6
Case 2:20-cv-05070-SVW-KS Document 6 Filed 07/29/20 Page 2 of 6 Page ID #:104
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 20-5070-SVW (KS)                                                   Date: July 29, 2020
Title         Antoine Denell Jordan v. M. Atchley


violated his constitutional right to equal protection by excluding sex offenders from relief
(“Ground Two”); (3) the state court violated due process by “fail[ing] to follow it’s [sic] statutory
commands” regarding California Penal Code § 290.0182 (“Ground Three”); (4) Petitioner’s rights
were violated based on the cumulative effect of all of the errors cited in the Petition (“Ground
Four”); (5) the sentence imposed by the trial court violated the Eighth Amendment’s proscription
against cruel and unusual punishment (“Ground Five”); (6) the state court erred by denying
Petitioner’s claim that his sentence also violated the Fifth Amendment’s Double Jeopardy Clause
(“Ground Six”); and (7) the state court used the incorrect legal standard in determining whether it
had the discretion to strike Petitioner’s prior strike convictions (“Ground Seven”). (See Petition
at 8-9.)

        According to the Petition, the California state courts’ website, and the website of the Los
Angeles County Superior Court, Petition appealed his conviction to the California Court of Appeal
(Second Appellate District) on June 5, 2013, and the California Court of Appeal affirmed the
conviction on December 3, 2014. Docket (Register of Actions), The People v. Jordan, No.
B249279 (Dec. 3, 2014), https://appellatecases.courtinfo.ca.gov (last visited Jul. 29, 2020).
Petitioner then filed a Petition for Review in the California Supreme Court, which denied the
Petition on February 11, 2015. Docket (Register of Actions), The People v. Jordan, No. S223686
(Feb. 11, 2015), https://appellatecases.courtinfo.ca.gov (last visited Jul. 29, 2020).

        The publicly available court records show that, following the California Supreme Court’s
February 2015 denial of the Petition for Review, several years passed with no collateral attacks on
Petitioner’s conviction. In 2018 or 2019, however, more than three years after Petitioner’s
conviction had become final, Petitioner filed a habeas petition in the Los Angeles County Superior
Court.            Criminal      Case      Summary,         Events,     Case    No.      BA391352,
https://www.lacourt.org/CriminalCaseSummary/UI/index.aspx (last visited Jul. 29, 2020).
Petitioner filed three additional habeas petitions in the Los Angeles County Superior Court in 2019.
Id.

      On June 11, 2019, Petitioner filed a habeas petition with the California Court of Appeal,
Second Appellate District. Docket (Register of Actions), In re Antoine Denell Jordan on Habeas


22
         Petitioner contends that, under Hicks v. Oklahoma, 477 U.S. 343 (1980), he has a liberty interest in the state
abiding by its own statutes, which was violated here. (See Petition at 8 & Attachment A at 11, 39-40.)


CV-90 (03/15)                                  Civil Minutes – General                                     Page 2 of 6
Case 2:20-cv-05070-SVW-KS Document 6 Filed 07/29/20 Page 3 of 6 Page ID #:105
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES – GENERAL

Case No.        CV 20-5070-SVW (KS)                                                    Date: July 29, 2020
Title         Antoine Denell Jordan v. M. Atchley


Corpus, NO. B298230 (Mar. 9, 2020), https://appellatecases.courtinfo.ca.gov (last visited Jul. 29,
2020). The California Court of Appeal denied the petition on March 9, 2020. Id. The following
day, March 10, 2020, Petitioner filed a habeas petition with the California Supreme Court, which
dismissed the petition on April 29, 2020. Docket (Register of Actions), In re Antoine Denell
Jordan on Habeas Corpus, NO. S261144 (Apr. 29, 2020), https://appellatecases.courtinfo.ca.gov
(last visited Jul. 29, 2020).

        On June 2, 2020, Petitioner signed the instant Petition, and, on June 8, 2020, the Petition
was received and docketed by the Court. On June 18, 2020, the Court informed Petitioner that
Ground Three of the Petition was unexhausted, rendering the Petition subject to dismissal as a
“mixed” petition. (Dkt. No. 3.) The Court directed Petitioner to file one of the following: a Notice
of Dismissal of the Petition; a Notice of Dismissal of Ground Three; a request for a stay pursuant
to Rhines v. Weber, 544 U.S. 269 (2005); a request for a stay pursuant to the procedure outlined in
Kelly v. Small, 315 F.3d 1063 (9th Cir. 2003); or a response seeking a Rhines stay and, in the
alternative, a dismissal or a Kelly stay. (Dkt. No. 3.) On July 16, 2020, Petitioner filed a response
in which he requests a Rhines stay or, in the alternative, a Kelly stay.3 (Dkt. No. 5.)

        To obtain a Rhines stay, a petitioner must show “good cause” for his failure to exhaust the
claims at issue. Rhines, 544 U.S. at 277. In addition, a petitioner must show that the unexhausted
claims are “potentially meritorious” and that he has not engaged in “intentionally dilatory litigation
tactics.” Id. at 278. To obtain a Kelly stay, the Court instructed Petitioner that he must establish
that Ground Three, once dismissed from the Petition and fully exhausted, will likely be timely
when he seeks to re-assert it in the Petition through amendment, either because the statute of
limitations will not have expired or because it will relate back to Petitioner’s other timely asserted
claims. (Dkt. No. 3.)

       Having carefully reviewed, and taken judicial notice of, Petitioner’s state court filings, as
discussed above, the Court has determined that all of Petitioner’s claims, including Ground Three,
appear to be untimely, and, as a result, Petitioner has neither established that Ground Three is

3
         Petitioner also challenges the United States Magistrate Judge’s decision to dismiss the petition with leave to
amend. (Dkt. No. 5.) Although the Court mistitled the June 18, 2020 Order “Order Dismissing With Leave To
Amend,” the Court did not, in fact, order the dismissal of the Petition. (Dkt. No. 3 at 1, 5.) Instead, the Court warned
Petitioner that his failure to timely comply with the June 18, 2020 Order would be construed as an election for
dismissal of the Petition without prejudice. (Dkt. No. 3 at 5.) Accordingly, the Petition has not, at this time, been
dismissed but remains subject to dismissal for the reasons stated in this Order.


CV-90 (03/15)                                  Civil Minutes – General                                      Page 3 of 6
Case 2:20-cv-05070-SVW-KS Document 6 Filed 07/29/20 Page 4 of 6 Page ID #:106
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-5070-SVW (KS)                                        Date: July 29, 2020
Title       Antoine Denell Jordan v. M. Atchley


“potentially meritorious,” as required for a Rhines stay, nor that Ground Three is likely to be timely
if it is dismissed and then re-asserted through amendment following the state court exhaustion
process pursuant to a Kelly stay.

II.     Discussion

        The Anti-Terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), which governs
this action, establishes a one-year statute of limitations for state prisoners to file a federal habeas
petition. 28 U.S.C. § 2244(d)(1). The “statutory purpose” of the one-year limitations period is to
“encourag[e] prompt filings in federal court in order to protect the federal system from being
forced to hear stale claims.” Carey v. Saffold, 536 U.S. 214, 226 (2002). The one-year limitations
period is subject to a statutory tolling provision, which suspends it for the time during which a
“properly-filed” application for post-conviction or other collateral review is “pending” in state
court. 28 U.S.C. § 2244(d)(2); Patterson v. Stewart, 251 F.3d 1243, 1247 (9th Cir. 2001).
Additionally, in certain “extraordinary circumstances” beyond a prisoner’s control, equitable
tolling may be available to toll the one-year limitations period. See Holland v. Florida, 560 U.S.
631, 645, 649 (2010).

        The Section 2244(d)(1) limitations period is triggered and begins to run from the latest of:

        (A) the date on which the underlying judgment became final through either the
        conclusion of direct review or the expiration of the time for seeking such review;
        (B) the date on which any impediment to the filing of a federal petition created
        by unconstitutional state action is removed;
        (C) the date on which a newly recognized and retroactively applicable
        constitutional right was first recognized by the United States Supreme Court; or
        (D) the date on which the factual predicate underlying a claim could have been
        discovered through the exercise of due diligence.

28 U.S.C. § 2244(d)(1)(A)-(D).

       In most instances, a state prisoner’s limitations period will be governed by Section
2244(d)(1)(A), see Dodd v. United States, 545 U.S. 353, 357 (2005), and Petitioner has not
proposed an alternative commencement date under Section 2244(d)(1). Here, Petitioner’s
conviction and sentence became final on May 12, 2015, ninety days after the California Supreme


CV-90 (03/15)                           Civil Minutes – General                              Page 4 of 6
Case 2:20-cv-05070-SVW-KS Document 6 Filed 07/29/20 Page 5 of 6 Page ID #:107
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

Case No.        CV 20-5070-SVW (KS)                                         Date: July 29, 2020
Title       Antoine Denell Jordan v. M. Atchley


Court denied his petition for review. Bowen v. Roe, 188 F.3d 1157, 1159 (1999). Petitioner does
not allege, and the state court websites do not show, that Petitioner filed a habeas petition in either
state or federal court within the first year after his conviction became final.

        Therefore, it appears that the statute of limitations commenced running on May 13, 2015,
and absent tolling, expired on May 12, 2016. Petitioner purportedly signed the Petition and
delivered it to prison officials for mailing on June 2, 2020, more than four years after the statute
of limitations expired on May 12, 2016. (See Petition at 7.) Thus, the Petition is facially untimely.
Furthermore, the state court websites show that, although Petitioner did eventually file habeas
petitions attacking his conviction, he waited more than two years after the statute of limitations
expired on May 12, 2016 to file the first of those petitions—a habeas petition he filed in Los
Angeles County Superior Court in 2018 or 2019. See Jiminez v. Rice, 276 F.3d 478, 482 (9th Cir.
2001) (to qualify for statutory tolling, a state petition must be filed before, not after, the expiration
of AEDPA’s one-year limitations period); see also Criminal Case Summary, Events, Case No.
BA391352, available at https://www.lacourt.org/CriminalCaseSummary/UI/index.aspx (last
visited Jul. 29, 2020).

        Due to the possibility that the statute of limitations bars relief on all of Petitioner’s claims,
Petitioner has not demonstrated that his claims are potentially meritorious as required for a Rhines
stay nor likely to be timely following the completion of the stay procedure outlined in Kelly.
Furthermore, a Petition that is wholly untimely must be dismissed pursuant to Rule 4 of the Rules
Governing Section 2254 Cases in the United States District Courts, 28 U.S.C. foll. § 2254
(“Habeas Rules”), which requires dismissal of a petition without ordering a responsive pleading
where “it plainly appears from the petition and any attached exhibits that the petitioner is not
entitled to relief.”

        Nevertheless, in the interests of justice, rather than denying the stay and dismissing the
action as untimely at this juncture, the Court grants Petitioner one final chance to demonstrate that
the Petition is timely and that he is entitled to a stay to complete the state court exhaustion process
with respect to Ground Three.

III.    Order

        IT IS THEREFORE ORDERED that, no later than August 19, 2020, Petitioner shall
file a Response to this Order containing specific factual allegations of timeliness, including, if


CV-90 (03/15)                            Civil Minutes – General                              Page 5 of 6
Case 2:20-cv-05070-SVW-KS Document 6 Filed 07/29/20 Page 6 of 6 Page ID #:108
                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                CIVIL MINUTES – GENERAL

Case No.        CV 20-5070-SVW (KS)                                      Date: July 29, 2020
Title       Antoine Denell Jordan v. M. Atchley


relevant, any factual allegations that an alternative commencement date applies to Ground Three,
Petitioner filed one or more habeas petitions prior to the expiration of the statute of limitations
(i.e., prior to May 12, 2016), and/or extraordinary circumstances beyond Petitioner’s control made
it impossible for him to commence this action within the required time. Alternatively, Petitioner
may file a signed document entitled Notice of Voluntary Dismissal if he no longer wishes to
proceed with this action.

        Petitioner’s failure to timely respond to this Order and demonstrate timeliness may
result in a recommendation of dismissal.

        IT IS SO ORDERED.

                                                                                                 :
                                                                 Initials of Preparer   gr




CV-90 (03/15)                          Civil Minutes – General                               Page 6 of 6
